 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT TACOMA

 6      EDMUND F BALL, III,
                                                                Case No. C19-5135-RBL-TLF
 7                                   Plaintiff,
                 v.                                             ORDER ADOPTING REPORT AND
 8                                                              RECOMMENDATION
        RON HAYNES,
 9
                                     Defendants.
10

11

12            THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

13   Recommendation [Dkt. 6], recommending that the Court deny plaintiff’s application to proceed

14   in forma pauperis [Dkt. 1] and require plaintiff to pay the filing fee.

15      (1)    The Magistrate Judge’s Report and Recommendation is ADOPTED;

16      (2)    Plaintiff’s Application to Proceed In Forma Pauperis (Dkt. 1) is DENIED;

17      (3)    Plaintiff is directed to pay the required filing fee within thirty (30) days of the date of

18             this order;

19      (4)    Failure to pay the filing fee within thirty (30) days of the date of this order will result in

20             dismissal of this action without prejudice without further order of the Court;

21

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -1
 1     (5)    The Clerk is directed to send copies of this Order to plaintiff, to Magistrate Judge

 2            Fricke, and to any other party that has appeared in this action.

 3           IT IS SO ORDERED.

 4

 5           Dated this 24th day of April, 2019.

 6

 7

 8                                                        A
                                                          Ronald B. Leighton
 9
                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -2
